DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Assar on April 27, 2021.

The application has been amended as follows: 
Claim 19 has been amended

19.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
displaying a messaging interface comprising a conversation display area and a predictive text interface;
	determining a task;
	determining one or more questions associated with the task;

	concurrently providing via the messaging interface: 
a first visual element, in the predictive text interface, comprising a first abbreviation of the first answer choice, wherein the first abbreviation of the first answer choice is different than the first answer choice and a portion of the first abbreviation is the same as a portion of the first answer choice, 
a second visual element, in the predictive text interface, comprising a second abbreviation of the second answer choice, wherein the second abbreviation of the second answer choice is different than the second answer choice and a portion of the second abbreviation is the same as a portion of the second answer choice, wherein the first abbreviation is different than the second abbreviation, and
a third visual element, in the conversation display area and different than the first visual element and the second visual element, comprising a list of answer choices comprising the first answer choice and the second answer choice, the first visual element displayed concurrently with the second visual element and the third visual element, the third visual element displayed as at least part of a message transmitted via the messaging interface;
	
	receiving a selection of the first visual element; and


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the applicant’s independent claims as amended, “displaying a messaging interface comprising a conversation display area, an input text area, a predictive text interface and a keyboard; receiving a request from a user via the input text area of the  messaging interface; determining a task based upon the request; determining one or more questions associated with information required to perform the task; providing a first question of the one or more questions via the conversation display area of the messaging interface, the first question associated with one or more answer choices comprising a first answer choice and a second answer choice; concurrently providing via the messaging interface: a first visual element, in the predictive text interface, comprising a first abbreviation of the first answer choice, wherein the first abbreviation of the first answer choice is different than the first answer choice and a portion of the first abbreviation is the same as a portion of the first answer choice, a second visual element, in the predictive text interface, comprising a second abbreviation of the second answer choice, wherein the second abbreviation of the second answer choice is different than the second answer choice and a portion of the second abbreviation is the same as a portion of the second answer choice, wherein the first abbreviation is different than the second abbreviation, and a third visual element, in the conversation display area and different than the first visual element and the second visual element, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        
/JUSTIN S LEE/Primary Examiner, Art Unit 2177